Exhibit 10.1




QUOTA SHARE

REINSURANCE AGREEMENT

between




MADISON NATIONAL LIFE INSURANCE COMPANY, INC.

Madison, Wisconsin

(herein referred to as the "Company")

and




INDEPENDENCE AMERICAN INSURANCE COMPANY

a Delaware corporation

(herein referred to as the "Reinsurer")

___________________________________________________________________________




In consideration of the promises set forth in this Agreement, the parties agree
as follows:




Article I  -

SCOPE OF AGREEMENT




As a condition precedent to the Reinsurer's obligations under this Agreement,
the Company shall cede to the Reinsurer the business described in this
Agreement, and the Reinsurer shall accept such business as reinsurance from the
Company.




This Agreement is comprised of General Articles I through XX and the Exhibit(s)
listed below and each Exhibit which may be made a part of this Agreement.  The
terms of the General Articles and of the Exhibit(s) shall determine the rights
and obligations of the parties.  The terms of the General Articles shall apply
to each Exhibit unless specifically amended therein.  In the event of
termination of all the Exhibits made a part of this Agreement, the General
Articles shall automatically terminate when the liability of the Reinsurer under
said Exhibits ceases.




EXHIBIT A

Business Produced by Paradigm Insurance Group, Inc.


EXHIBIT B

Business Produced by Cap Risk LLC




EXHIBIT C

Business Produced by Coastal Reinsurance Management LLC

EXHIBIT D

Business Produced by Delta Risk Management, LLC


EXHIBIT E

Business Produced by US Underwriting Services LLC









1














EXHIBIT F

Business Produced by ASG Risk Management, Inc.

EXHIBIT G

Business Produced by IC West Underwriting Services LLC

EXHIBIT H

Business Produced by Majestic Underwriters, Inc.

EXHIBIT I

Business Produced by Voorhees Risk Management LLC d.b.a Marlton Risk Group

EXHIBIT J

Business Produced by IndependenceCare Underwriting Services – Southwest LLC




EXHIBIT K

Business Produced by IndependenceCare Underwriting Services – Minneapolis LLC


EXHIBIT L

Business Produced by the Company




EXHIBIT M

Business Produced by Excess Benefits, Inc.




EXHIBIT N

Business Produced by IndependenceCare Underwriting Services, MidAtlantic, LLC




EXHIBIT O

Business Produced by Insurers Administrative Corporation




EXHIBIT P

Business Produced by Health Plan Administrators, Inc.




EXHIBIT Q

Business Produced by J. Allan Hall & Associates, Inc./AJ Underwriters, LLC




EXHIBIT R

Business Produced by National General Underwriters, Inc.




EXHIBIT S

Business Produced by Employers Direct Health




EXHIBIT T

Business Produced by JB Murphy Associates LLC





2













EXHIBIT U

Business Produced by Risk Assessment Strategies, Inc.




EXHIBIT V

Business Produced by Alliance Underwriters, LLC




EXHIBIT W

Business Produced by AJU Underwriters, LLC




EXHIBIT X

Business Produced by FCE Benefit Administrators. Inc.




EXHIBIT Y

Company’s liability as defined in Section 1 of Exhibit Y




Article II  -

PARTIES TO THE AGREEMENT




This Agreement is solely between the Company and the Reinsurer.  Performance of
the obligations of each party under this Agreement shall be rendered solely to
the other party. However, if the Company becomes insolvent, the liability of the
Reinsurer shall be modified to the extent set forth in the article entitled
INSOLVENCY OF THE COMPANY.  In no instance shall any insured of the Company or
any claimant against an insured of the Company have any rights under this
Agreement.  This Agreement shall be binding upon the parties hereto, their heirs
and successors, if any.




Article III  -

BASIS OF REINSURANCE




Automatic reinsurance as provided in this Agreement shall apply to benefits
payable under all Policies issued according to the rates and underwriting rules
in use by the Company and approved by the Reinsurer.  Any subsequent
modifications must be acceptable to both the Company and the Reinsurer.




Subject to any limitations listed in this Article, the liabilities of the
Reinsurer to the Company shall be determined in accordance with the Company's
original Policies issued in connection with the coverage giving rise to
reinsurance.  Upon request, the Company shall furnish the Reinsurer with a copy
of the Policies under which reinsurance may be ceded under this Agreement.  The
Company shall advise the Reinsurer of any changes in such Policy form that would
increase or adversely affect the Reinsurer's liability.  The Reinsurer's
approval shall be required before any such changes take effect.  The Reinsurer
shall have the right to accept or exclude the change from coverage under the
terms and conditions of this Agreement.  However, the Reinsurer must provide
coverage and may not disapprove a change in such Policy form if such change is
required for the Company to comply with legal requirements.




The Company will have final underwriting and binding authority on all business
produced and covered hereunder.





3
















Article IV  -

GENERAL DEFINITIONS




(a)

The term “Policy” or “Policies” shall mean aggregate and specific stop loss
insurance, provider excess insurance, and any other contracts issued to managed
care organizations.

(b)

The term “Agreement Year” shall have the meaning set forth in the applicable
Exhibit.




Article V  -

TERRITORY




This Agreement shall only apply to Policies issued to insureds domiciled in the
United States of America, its territories and possessions, Puerto Rico, and the
District of Columbia.




Article VI  -

REINSURANCE PREMIUM REPORTS AND REMITTANCES




The monthly reinsurance premium due the Reinsurer for reinsurance provided under
this Agreement shall be as set forth in the section entitled REINSURANCE PREMIUM
of each Exhibit attached hereto.




Within 60 days after the end of each month, the Company shall report the premium
due the Reinsurer, segregated by Exhibit and by Agreement Year.  The premium due
the Reinsurer shall be submitted with this report.




Article VII  -

ACCOUNTS AND SETTLEMENTS




The Company will furnish the Reinsurer with a summary account within 60 days
after the close of each month showing, for each Exhibit and each Agreement Year:




(a)

Gross Written Premium

Premium for the business reinsured by the applicable Exhibit as stated in the
Policy;




(b)

Gross Collected Premium

Gross Written Premium remitted to the Company to date;




(c)

Return Premium  

Any premium returned to the employer group excluding premium refund.




(d)

Net Risk Premium  

Gross Collected Premium less all Return Premium less ceding allowance.




(e)

Company Fee

Fee on Gross Collected Premium collected for each Agreement Year;








4













(f)

Losses and Loss Adjustment Expenses

Losses and loss adjustment expenses paid by the Company;




(g)

Claims Fund Balances

Net Risk Premium withheld for the funding of losses between monthly settlement
periods in accordance with the section entitled CLAIMS FUND of the applicable
Exhibit;




(h)

Incurred Losses  

Losses and Loss Adjustment Expenses plus Loss Development Reserves plus
Outstanding Loss Reserves.




(i)

Interest Earned on Claims Fund

Investment income credited to the Reinsurer by the Company for its proportional
share of case balances held by the Company in accordance with the section
entitled CLAIMS FUND of the applicable Exhibit.  For purposes of this Agreement,
interest income will be determined by the actual interest earned on the account;




(j)

Loss Development Reserves

Reserves, including incurred but not reported losses for the current Agreement
Year;




(k)

Outstanding Loss Reserves

Reserves for losses in the course of settlement and pended for the current
Agreement Year;




In addition, the Company shall furnish such other information as may be required
by the Reinsurer for the completion of the Reinsurer's monthly and annual
statements.




Article VIII  -

CLAIMS




All claims paid by the Company within the terms of its Policies, and otherwise
within the terms of this Agreement, shall be binding upon the Reinsurer, and the
Reinsurer agrees to pay its proportion of each such claim in accordance with the
provisions of the applicable Exhibit, and strictly subject to the terms and
conditions of this Agreement.




In the event of a claim against a Policy reinsured hereunder, the Reinsurer
shall be liable for a share of claims adjustment expenses incurred by the
Company in connection therewith proportionate to the Reinsurer's share of the
loss (including litigation expenses and interest on judgments, but not including
office expenses or salaries of the Company's regular employees).




Recoveries from subrogation, coordination of benefits, and from any form of
excess or catastrophic reinsurance which protects the Company against claims the
subject matter of this Article, other than recoveries from underlying quota
share reinsurance the Company may





5













purchase on the amount it retains under this Agreement, shall first be deducted
in determining the amount of loss subject to this Agreement.




In no event, except as for in the following sentence, shall the Reinsurer
participate in ex gratia payments made by the Company.  The Company shall notify
the Reinsurer of its intent to make an ex gratia payment as soon as practical.
 The Reinsurer then has the obligation to notify the Company, in writing, of its
decision to concur or not concur in the Company's intention.  If the Reinsurer
concurs with the Company's intention, 100% of the ex gratia payment shall be
considered a subject loss hereunder, and payment thereof will be shared by the
Company and the Reinsurer in the proportions which govern this Agreement.




Article IX  -

CLAIMS AUDIT




The Company and the Reinsurer may, at any time, elect to appoint an independent
auditor. This appointment shall be subject to approval by the Reinsurer.  Upon
approval, the Reinsurer agrees to pay its proportionate share of the cost of
such audit as well as its proportionate share of the final claim.




In the event that a claim may be recoverable hereon and the Company does not
elect to appoint an independent auditor, the Reinsurer reserves the right to
appoint an independent auditor to investigate the potential claim.  Should the
Reinsurer appoint an independent auditor, all costs of this audit shall be borne
by the Reinsurer.  The Company agrees that the amount of any claim subsequently
recovered upon shall be based entirely on the audited figures irrespective of
whether or not the independent auditor has reduced the initial claim.




Article X  -

OFFSET




The Company or the Reinsurer shall have, and may exercise at any time and from
time to time, the right to offset any balance or balances, whether on account of
premiums or on account of losses or otherwise, due from one party to the other
under the terms of this Agreement or, in the event of the Insolvency of the
Company, any other Agreement heretofore or hereafter entered into between the
Company and the Reinsurer.  However, in the event of the insolvency of either
party hereto, offset will only be allowed in accordance with applicable state
law.




Article XI  -

INSPECTION OF RECORDS




The Company shall allow the Reinsurer to inspect, at reasonable times, the
records of the Company relevant to the business reinsured under this Agreement,
including the Company's files concerning claims, losses, or legal proceedings
which involve or are likely to involve the Reinsurer.  The Reinsurer's right of
inspection shall continue after the termination of this Agreement.








6













Article XII  -

EXTRA CONTRACTUAL OBLIGATIONS




In no event, except as for in the following paragraph, shall the Reinsurer
participate in punitive or compensatory damages or statutory penalties
(hereinafter called "Extra Contractual Obligations") which are awarded against
the Company as a result of an act, omission, or course of conduct committed by
or on behalf of the Company in connection with the insurance reinsured under
this Agreement.




The Company shall notify the Reinsurer of any impending claim likely to involve
Extra Contractual Obligations as soon as practical after the Company has been
notified of such claim, and such notification shall include a suggested course
of action or inaction for the Reinsurer's review.  The Reinsurer then has the
obligation to notify the Company, in writing, of its decision to concur or not
concur in the Company's suggested actions to be taken, or not taken.  If the
Reinsurer concurs with the Company's action, 100% of the Extra Contractual
Obligations shall be added to the Company's loss, if any, under the Policy
involved, and payment of such awarded damages will be shared by the Company and
the Reinsurer in the proportions which govern this Agreement.




The Company shall not participate in extra-contractual damages which are awarded
as a result of an act, omission, or course of conduct committed solely by the
Reinsurer in connection with the insurance reinsured under this Agreement.




For purposes of this provision, the following definitions shall apply:




(a)

"Punitive damages" are those damages awarded as a penalty, the amount of which
is not governed nor fixed by statute.




(b)

"Statutory penalties" are those amounts which are awarded as a penalty but fixed
in amount by statute.




(c)

"Compensatory damages" are those amounts awarded to compensate for the actual
damages sustained and are not awarded as a penalty nor fixed in amount by
statute.




The language of this Article shall be deemed effective only as and to the extent
permitted by the law of any applicable jurisdiction.




An Extra Contractual Obligation shall be deemed to have occurred on the same
date as the loss covered or alleged to be covered under the Policy.




Notwithstanding anything stated herein, this Agreement shall not apply to any
Extra Contractual Obligation incurred by the Company as a result of any
fraudulent and/or criminal act by a member of the board of directors, or by any
officer, director or other employee of the Company acting individually or
collectively or in collusion with any individual or corporation or any other





7













organization or party involved in the presentation, defense, or settlement of
any claim covered hereunder.




Article XIII  -

ERRORS AND OMISSIONS




Inadvertent delays, errors or omissions made in connection with this Agreement
or any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such delay, error or omission will be rectified as soon as
possible after discovery.




Article XIV  -

CURRENCY




All retentions and limits hereunder are expressed in United States dollars and
all premium and loss payments shall be made in United States currency.




Article XV  -

INSOLVENCY OF THE COMPANY




In the event of Insolvency of the Company, all reinsurance made, ceded, renewed
or otherwise becoming effective under this Agreement shall be payable by the
Reinsurer directly to the Company or to its liquidator, receiver, or statutory
successor on the basis of the liability on the Company under the Policy or
Policies reinsured without diminution because of the insolvency of the Company.
 It is understood, however that in the event of the insolvency of the Company,
the liquidator  or receiver or statutory successor of the insolvent Company
shall given written notice of the pendency of such claim the Reinsurer may
investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated any defense or defenses which it may deem
available to the Company or its liquidator or statutory successor.




Article XVI  -

ARBITRATION




All unresolved differences of opinion between the Company and the Reinsurer
relating to this Agreement, including its formation and validity, shall be
submitted to arbitration consisting of one arbitrator chosen by the Company, one
arbitrator chosen by the Reinsurer, and a third arbitrator chosen by the first
two arbitrators.




The party demanding arbitration shall communicate its demand for arbitration to
the other party by registered or certified mail, identifying the nature of the
dispute and the name of its arbitrator, and the other party shall then be bound
to name its arbitrator within 60 days after receipt of the demand.




Failure or refusal of the other party to so name its arbitrator shall empower
the demanding party to name the second arbitrator.  If the first two arbitrators
are unable to agree upon a third arbitrator after the second arbitrator is
named, each arbitrator shall name three candidates, two of whom shall be
declined by the other arbitrator, and the choice shall be made between the two
remaining candidates by drawing lots.  The arbitrators shall be impartial and
shall be active or retired officers of life and/or health insurance or
reinsurance companies.





8
















The arbitrators shall adopt their own rules and procedures and are relieved from
judicial formalities.  In addition to considering the rules of law and the
customs and practices of the insurance and reinsurance business, the arbitrators
shall make their award with a view to effecting the intent of this Agreement.




The decision of the majority of the arbitrators shall be in writing and shall be
final and binding upon the parties.




Each party shall bear the cost of its own arbitrator and shall jointly and
equally bear with the other party the expense of the third arbitrator and other
costs of the arbitration.  In the event both arbitrators are chosen by one
party, the fees of all arbitrators shall be equally divided between the parties.




The arbitration shall be held at the times and places agreed upon by the
arbitrators.




Article XVII  -

SEVERABILITY




If any part, term, or provision of this Agreement shall be held void, illegal,
or unenforceable, the validity of the remaining portion or portions shall not be
affected thereby.







Article XVIII  

CONFIDENTIALITY




Except as otherwise provided herein, the Company and the Reinsurer each agree
that all information communicated to it by the other, whether before the
effective date or during the term of this Agreement, shall be used only for
purposes of this Agreement, shall be received in strict confidence, and that no
such information shall be disclosed by the recipient party, its agent or
employees without the prior written consent of the other party.  Each party
agrees to take all reasonable precautions to prevent the disclosure to outside
parties of such information, except as may be necessary by reason of legal,
accounting or regulatory requirements beyond the reasonable control of the
Company or the Reinsurer as the case may be and except for disclosure to the
Reinsurer's retrocessionaires.




Article XIX  -

AUTHORIZED REINSURERS




A.

If the Reinsurer is unauthorized in any state of the United States of America or
the District of Columbia, the Reinsurer agrees to fund its share of the
Company's ceded outstanding loss and claims adjustment expense reserves
(including incurred but not reported loss reserves), less the amount held on
behalf of the Company in any claims fund, and in accordance with this Agreement,
by:




1.

Clean, irrevocable and unconditional letters of credit issued and confirmed, if
confirmation is required by the insurance regulatory authorities involved, by a
bank or





9













banks meeting the NAIC Securities Valuation Office credit standards for issuers
of letters of credit and acceptable to said insurance regulatory authorities;
and/or




2.

Escrow accounts for the benefit of the Company; and/or




3.

Cash advances;




if, without such funding, a penalty would accrue to the Company on any financial
statement it is required to file with the insurance regulatory authorities
involved.  The Reinsurer, at its sole option, may fund in other than cash if its
method and form of funding are acceptable to the insurance regulatory
authorities involved.




B.

With regard to funding in whole or in part by letters of credit, it is agreed
that each letter of credit will be in a form acceptable to insurance regulatory
authorities involved, will be issued for a term of at least one year and will
include an "evergreen clause," which automatically extends the term for at least
one additional year at each expiration date unless written notice of non-renewal
is given to the Company not less than 30 days prior to said expiration date. The
Company and the Reinsurer further agree, notwithstanding anything to the
contrary in this Contract, that said letters of credit may be drawn upon by the
Company or its successors in interest at any time, without diminution because of
the insolvency of the Company or the Reinsurer, but only for one or more of the
following purposes:




1.

To reimburse itself for the Reinsurer's share of losses and/or claims adjustment
expenses paid under the terms of policies reinsured hereunder, unless paid in
cash by the Reinsurer;




2.

To reimburse itself for the Reinsurer's share of any other amounts claimed to be
due hereunder, unless paid in cash by the Reinsurer;




3.

To fund a cash account in an amount equal to the Reinsurer's share of any ceded
outstanding loss and claims adjustment expense reserves (including incurred but
not reported loss reserves), less the amount held in the claims fund, funded by
means of a letter of credit which is under non-renewal notice, if said letter of
credit has not been renewed or replaced by the Reinsurer 10 days prior to its
expiration date;




4.

To refund to the Reinsurer any sum in excess of the actual amount required to
fund the Reinsurer's share of the Company's ceded outstanding loss and claims
adjustment expense reserves (including incurred but not reported loss reserves),
less the amount held in the claims fund, if so requested by the Reinsurer.




In the event the amount drawn by the Company on any letter of credit is in
excess of the actual amount required for B(1) or B(3), or in the case of B(2),
the actual amount determined to be due, the Company shall promptly return to the
Reinsurer the excess amount so drawn.




[Signature page follows.]





10





















IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in duplicate,




this 3rd day of March, 2008,




MADISON NATIONAL LIFE INSURANCE

COMPANY, INC.




/s/ Thomas A. Gibbons

Authorized Signatory





Attest: /s/ Alison Galante







and this 3rd day of March, 2008,










INDEPENDENCE AMERICAN

INSURANCE COMPANY




/s/ David T. Kettig

Authorized Signatory







Attest: /s/ Alison Galante








11
















EXHIBIT A




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by Paradigm Insurance Group, Inc.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the first Agreement Year under this Agreement shall be
the period from April 1, 2002 through March 31, 2003.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on April 1, 2002,
and remain in force until December 31, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of the end of any Agreement Year thereafter
by giving at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





A-1







 



















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 20%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [4/1/02 to 2/28/03 15%, 3/1/03 to
2/29/04 20%].




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all dividends, commissions and taxes and all other
expenses of whatever nature, except loss adjustment expenses.





A-2







 



















EXHIBIT B




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by Cap Risk LLC.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the first Agreement Year under this Agreement shall be
the period from April 1, 2002 through March 31, 2003.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on April 1, 2002,
and remain in force until December 31, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of the end of any Agreement Year thereafter
by giving at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





B-1







 



















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [4/1/02 to 3/31/03 10%, 4/1/03 to
12/31/06 15%].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all dividends, commissions and taxes and all other
expenses of whatever nature, except loss adjustment expenses.








B-2







 



















EXHIBIT C




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by Coastal Reinsurance Management LLC.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the  first Agreement Year under this Agreement shall be
the period from June 1, 2002 through May 31, 2003.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on June 1, 2002, and
remain in force until December 31, 2014, but the Reinsurer shall have the right
to terminate this Exhibit as of the end of any Agreement Year thereafter by
giving at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





C-1







 



















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [6/1/02 to 12/31/04 15%, 1/1/05 to
12/31/05 20%].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all dividends, commissions and taxes and all other
expenses of whatever nature, except loss adjustment expenses.





C-2







 



















EXHIBIT D




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by Delta Risk Management, LLC.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the first Agreement Year under this Agreement shall be
the period from January 1, 2004 through December 31, 2004.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on January 1, 2004,
and remain in force until December 31, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of the end of any Agreement Year thereafter
by giving at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





D-1







 



















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [1/1/04 to 12/31/04 15%, 1/1/05 to
12/31/05 25%].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all dividends, commissions and taxes and all other
expenses of whatever nature, except loss adjustment expenses.





D-2







 






















EXHIBIT E




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by US Underwriting Services LLC.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the first Agreement Year under this Agreement shall be
the period from January 1, 2004 through December 31, 2004.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on January 1, 2004,
and remain in force until December 31, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of the end of any Agreement Year thereafter
by giving at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





E-1







 



















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [1/1/04 to 12/31/04 15%, 1/1/05 to
12/31/05 25%].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all dividends, commissions and taxes and all other
expenses of whatever nature, except loss adjustment expenses.





E-2







 






















EXHIBIT F




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by ASG Risk Management, Inc.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the first Agreement Year under this Agreement shall be
the period from June 1, 2003 through May 31, 2004.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on June 1, 2003, and
remain in force until December 31, 2014, but the Reinsurer shall have the right
to terminate this Exhibit as of the end of any Agreement Year thereafter by
giving at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





F-1







 



















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [6/1/03 to 2/1/07 20%].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all dividends, commissions and taxes and all other
expenses of whatever nature, except loss adjustment expenses.





F-2







 






















EXHIBIT G




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by IC West Underwriting Services LLC.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the first Agreement Year under this Agreement shall be
the period from December 1, 2002 through November 30, 2003.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on December 1, 2002,
and remain in force until December 31, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of the end of any Agreement Year thereafter
by giving at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





G-1







 



















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 20%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [12/1/02 to 12/31/04 20%].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all dividends, commissions and taxes and all other
expenses of whatever nature, except loss adjustment expenses.





G-2







 






















EXHIBIT H




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by Majestic Underwriters, Inc.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the first Agreement Year under this Agreement shall be
the period from March 1, 2003 through June 30, 2004.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on March 1, 2003,
and remain in force until December  31, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of the end of any Agreement Year  thereafter
by giving at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





H-1







 
















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [3/1/03 to 6/30/04 15%, 7/1/04 to
12/31/11 20%; for business produced by Life Investors Insurance Company/Western
Reserve. Life Ins. Co. the proportion shall be 25%, effective 7/1/05 to
12/31/11. For business produced by the Company the proportion shall be 20%,
effective 1/1/08 to 12/31/11].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.





H-2




 
















Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all dividends, commissions and taxes and all other
expenses of whatever nature, except loss adjustment expenses.





H-3




 
















EXHIBIT I




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by IHC Risk Solutions, LLC as successor to Voorhees
Risk Management LLC d.b.a. Marlton Risk Group ("Voorhees").




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the first Agreement Year under this Agreement shall be
the period from September 1, 2003 through December 31, 2004.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to business directly produced by Voorhees at or after
12:01 A.M. Eastern Standard Time on September 1, 2003, and remain in force until
December  31, 2014, but the Reinsurer shall have the right to terminate this
Exhibit as of the end of any Agreement Year thereafter by giving at least 90
days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed after receipt of
notice of cancellation but prior to termination, and shall remain liable for all
cessions in force at termination of this Exhibit.  However, the liability shall
cease with respect to losses occurring subsequent to the first anniversary,
natural expiration or cancellation of each Policy ceded, but not to extend
beyond twelve months after such termination.




If any Policy covered by this Exhibit is terminated, the reinsurance shall also
be terminated with respect to such Policy, subject, however, to any liability
under the terminated Policy not to extend beyond the contractual obligations of
such Policy.




In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its





I-1







 
















intention to terminate such reinsurance.  If all Reinsurance Premiums in
arrears, including any which may become due during the 30 day period are not
received by the Reinsurer before the expiration of such period, this Exhibit
will be considered terminated on the date for which premiums were last paid, and
the liability of the Reinsurer shall cease with respect to losses occurring
after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [1/1/04 to 12/31/12 30%, except
for business produced by Peoples Benefit Life Insurance Company/Monumental Life
Insurance Company, which proportion shall be 25% effective 9/1/03 to 12/31/11;
business produced by Fidelity Security Life Insurance Company, which proportion
shall be 20% effective 9/1/03 to 12/31/11].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE

Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all dividends, commissions and taxes and all other
expenses of whatever nature, except loss adjustment expenses.





I-2







 
















EXHIBIT J




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by IndependenceCare Underwriting Services – Southwest
LLC.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the first Agreement Year under this Agreement shall be
the period from January 1, 2004 through December 31, 2004.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on January 1, 2004,
and remain in force until December  31, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of the end of any Agreement Year  thereafter
by giving at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





J-1







 



















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [1/1/04 to 12/31/04 21%, 1/1/05 to
12/31/06 25%].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all dividends, commissions and taxes and all other
expenses of whatever nature, except loss adjustment expenses.





J-2







 



















EXHIBIT K




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by IndependenceCare Underwriting Service  –
Minneapolis LLC.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the first Agreement Year under this Agreement shall be
the period from January 1, 2004 through December 31, 2004.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on January 1, 2003,
and remain in force until December  31, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of the end of any Agreement Year  thereafter
by giving at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





K-1







 



















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [1/1/04 to 12/31/04 21%, 1/1/05 to
12/31/07 25%, 1/1/08 to 12/31/09 30%].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all dividends, commissions and taxes and all other
expenses of whatever nature, except loss adjustment expenses.





K-2







 



















EXHIBIT L




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by the Company.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the first Agreement Year under this Agreement shall be
the period from January 1, 2004 through December 31, 2004.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on January 1, 2004,
and remain in force until December  31, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of the end of any Agreement Year  thereafter
by giving at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





L-1







 



















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [1/1/04 to 12/31/04 25%, 1/1/05 to
12/31/07 25%].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all dividends, commissions and taxes and all other
expenses of whatever nature, except loss adjustment expenses.





L-2







 

























EXHIBIT M




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by the Excess Benefits, Inc.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the first Agreement Year under this Agreement shall be
the period from January 1, 2005 through December 31, 2005.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on January 1, 2005,
and remain in force until December  31, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of the end of any Agreement Year  thereafter
by giving at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





M-1







 



















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [1/1/05 to 12/31/05 15%].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all dividends, commissions and taxes and all other
expenses of whatever nature, except loss adjustment expenses.





M-2







 

























EXHIBIT N




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by the IndependenceCare Underwriting Services –
MidAtlantic, LLC.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the first Agreement Year under this Agreement shall be
the period from January 1, 2005 through December 31, 2005.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on January 1, 2005,
and remain in force until December  31, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of the end of any Agreement Year  thereafter
by giving at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





N-1







 



















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [1/1/05 to 12/31/06 25%].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all dividends, commissions and taxes and all other
expenses of whatever nature, except loss adjustment expenses.





N-2







 
















EXHIBIT O




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by IHC Health Solutions, Inc. fka Insurers
Administrative Corporation.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




(a)

The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the first Agreement Year under this Agreement shall be
the period from January 1, 2005 through December 31, 2005.




(b)

The term “Policy” or “Policies” shall mean policies providing employer small
group major medical benefits.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on January 1, 2005,
and remain in force until December  31, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of the end of any Agreement Year  thereafter
by giving at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the





O-1







 
















Company under the terminated Policy not to extend beyond the contractual
obligations of such Policy.




In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [1/1/05 to 12/31/12 10%].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.





O-2







 
















Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all dividends, commissions and taxes and all other
expenses of whatever nature, except loss adjustment expenses.





O-3







 

























EXHIBIT P




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by Health Plan Administrators, Inc.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




(a)

The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the first Agreement Year under this Agreement shall be
the period from March  1, 2005 through February 28, 2006.




(b)

The term “Policy” or “Policies” shall mean policies providing individual short
term major medical benefits.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on March  1, 2005,
and remain in force until December  31, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of the end of any Agreement Year  thereafter
by giving at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the





P-1







 
















Company under the terminated Policy not to extend beyond the contractual
obligations of such Policy.




In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [3/1/05 to 2/29/12 10%].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all dividends, commissions and taxes and all other
expenses of whatever nature, except loss adjustment expenses.





P-2







 

























EXHIBIT Q




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by J. Allan Hall & Associates, Inc.  Pursuant to the
Novation Agreement between J. Allan Hall and Associates, Inc. and the Company
and AJ Benefits, LLC, effective January 26, 2007, such business shall be
produced by AJ Underwriters, LLC.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the first Agreement Year under this Agreement shall be
the period from July 1, 2005 through December 31, 2005.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on July 1, 2005, and
remain in force until December 31, 2014, but the Reinsurer shall have the right
to terminate this Exhibit as of the end of any Agreement Year  thereafter by
giving at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





Q-1







 
















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [7/1/05 to 12/31/11 15%].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all dividends, commissions and taxes and all other
expenses of whatever nature, except loss adjustment expenses.





Q-2







 

























EXHIBIT R




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by National General Underwriters, Inc.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the first Agreement Year under this Agreement shall be
the period from February 1, 2006 through January 31, 2007.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on February 1, 2006,
and remain in force until January 31, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of the end of any Agreement Year  thereafter
by giving at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





R-1




 
















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [2/1/06 to 1/31/08 15%].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all dividends, commissions and taxes and all other
expenses of whatever nature, except loss adjustment expenses.





R-2




 
















EXHIBIT S




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by Employers Direct Health, Inc.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




(a)

The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the first Agreement Year under this Agreement shall be
the period from June 1, 2006 through December 31, 2006.




(b)

The term “Policy” or “Policies” shall mean policies providing group limited
benefit medical benefits, aggregate and specific stop loss insurance, provider
excess insurance, and any other contracts issued to managed care organizations.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on June 1, 2006, and
remain in force until December 31, 2014, but the Reinsurer shall have the right
to terminate this Exhibit as of the end of any Agreement Year  thereafter by
giving at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





S-1




 



















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 50%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [6/1/06 to 12/31/12 50%].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.


Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all dividends, commissions and taxes and all other
expenses of whatever nature, except loss adjustment expenses.








S-2




 



















EXHIBIT T




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by JB Murphy Associates LLC.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the first Agreement Year under this Agreement shall be
the period from October 1, 2007 through December 31, 2007.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on October 1, 2007,
and remain in force until December 31, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of the end of any Agreement Year  thereafter
by giving at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





T-1




 
















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [10/1/07 to 12/31/09 30%].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all dividends, commissions and taxes and all other
expenses of whatever nature, except loss adjustment expenses.





T-2




 



















EXHIBIT U




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by Risk Assessment Strategies, Inc.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the first Agreement Year under this Agreement shall be
the period from January 1, 2007 through December 31, 2007.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on January 1, 2007,
and remain in force until December 31, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of the end of any Agreement Year  thereafter
by giving at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





U-1




 
















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [1/1/07 to 12/31/07 25%, 1/1/08 to
12/31/11 30%].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all dividends, commissions and taxes and all other
expenses of whatever nature, except loss adjustment expenses.





U-2




 



















EXHIBIT V




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by Alliance Underwriters, LLC.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the first Agreement Year under this Agreement shall be
the period from October 1, 2009 through December 31, 2010.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on October 1, 2009,
and remain in force until December 31, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of the end of any Agreement Year  thereafter
by giving at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





V-1




 
















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [10/1/09 to 12/31/11 15%].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all dividends, commissions and taxes and all other
expenses of whatever nature, except loss adjustment expenses.








V-2













EXHIBIT W




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by AJU Underwriters, LLC.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the first Agreement Year under this Agreement shall be
the period from September 1, 2011 through December 31, 2012.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on September 1,
2011, and remain in force until December 31, 2014, but the Reinsurer shall have
the right to terminate this Exhibit as of the end of any Agreement Year
 thereafter by giving at least 90 days written notice by certified or registered
mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.










W-1








 
















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [9/1/11 to 12/31/12 30%].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all dividends, commissions and taxes and all other
expenses of whatever nature, except loss adjustment expenses.




W-2








 
















EXHIBIT X




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by FCE Benefit Administrators, Inc.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




(a)

The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the first Agreement Year under this Agreement shall be
the period from January 1, 2012 through December 31, 2012.




(b)

The term “Policy” or “Policies” shall mean policies providing individual or
group  fully insured medical, health, or dental insurance policies.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on September 1,
2011, and remain in force until December 31, 2014, but the Reinsurer shall have
the right to terminate this Exhibit as of the end of any Agreement Year
 thereafter by giving at least 90 days written notice by certified or registered
mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.

X-1








 
















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [1/1/12 to 12/31/12 10%].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all dividends, commissions and taxes and all other
expenses of whatever nature, except loss adjustment expenses.




X-2

















EXHIBIT Y




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
individual or group, fully insured or excess, medical, health, life, disability,
limited medical, student accident, vision, or dental insurance policies
(“Policies” and each a “Policy”) either (i) issued by the Company or (ii) for
which the Company is or becomes liable under one or more contracts of insurance
or reinsurance.    




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the first Agreement Year under this Agreement shall be
the period from August 1, 2012 through July 31, 2013.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on August 1, 2012,
and remain in force until December 31, 2019, but the Reinsurer shall have the
right to terminate this Exhibit as of the end of any Agreement Year hereafter by
giving at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.

Y-1




































In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of up to 50% of the Company's loss
on the first $1,250,000 on behalf of the Company under each and every Policy
subject to this Exhibit, as follows:




A.

Policies issued by the Company in respect of business produced by:



1.

AJU Underwriters, LLC

[terminated 12/31/12]

2.

IHC Risk Solutions, LLC

[30.0%]

3.

IHC Health Solutions, Inc.

[10.0%]

4.

IHC Administrative Services, Inc.

[10.0%]

5.

Health Plan Administrators, Inc.

[10.0%]

6.

Employers Direct Health, Inc.

[terminated 12/31/12]

7.

FCE Benefit Administrators, Inc.

[10.0%]

8.

Total Plan Services, Inc.

[00.0%]

9.

GBG Administrative Services, Inc. or by any

other mutually approved subsidiary of Global

Benefits Group Inc. acting as administrator

[07.5%]

10.

CAM Administrative Services, Inc.

[00.0%]

11.

Self Insured Services Company

[00.0%]

12.

Quad City Community Healthcare

[00.0%]

13.

Cedar Valley Community Healthcare

[00.0%]

14.

Eastern Iowa Community Healthcare

[00.0%]

15.

Northern Iowa Community Healthcare

[00.0%]



B.

Policies for which the Company is or becomes liable under one or more contracts
of insurance or reinsurance, as follows:




1.

Group and Association Medical Quota Share Reinsurance Agreement, dated effective
July 1, 2009, by and among, inter alia, Companion Life Insurance Company and
Madison National Life Insurance Company, Inc.in respect of liability arising out
of policies underwritten by Total Plan Services,Inc. on behalf of Companion Life
Insurance Company: [00.0%].
                                                             Y-2




















2.

Reinsurance Contract for International Group Life Insurance, originally dated
January 1, 2010, by and among, inter alia, GBG International Limited and Madison
National Life Insurance Company, Inc. in respect of liability arising out of
policies administered by GBG Insurance Limited: [07.5%]



3.

International Expatriate Group and Individual Medical Quota Share Reinsurance
Contract, dated January 1, 2010, by and among, inter alia, GBG Insurance LTD and
Madison National Life Insurance Company, Inc. in respect of liability arising
out of policies administered by Global Benefits Group Inc.: [07.5%]




Section 5  -  REINSURANCE PREMIUM AND CEDING ALLOWANCE




Within sixty (60) days of the close of each month, the Company shall pay the
Reinsurer a reinsurance premium equal to  its proportionate share of the Gross
Collected Premium received by the Company less all Return Premiums as respect
Policies attaching during the Agreement Year and shall allow the Company a
ceding commission allowance developed as follows:




Company fee:

5.0% of the Reinsurer’s proportionate share of Gross Collected Premium




Manager/Administrator fee: 22% of the Reinsurer’s proportionate share of Gross
Collected Premium annual average




Producer fee: 22% of the Reinsurer’s proportionate share of Gross Collected
Premium annual average




Premium taxes and assessments: 2.75% of the Reinsurer’s share of Gross Collected
Premium




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.










Y-3























It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.























































































































































Y-4









